DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 and 10/16/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Objections
Claims 13-14 are objected to because of the following informalities:  Claim 13 is dependent upon itself; (for the purposes of examination, the assumption is made that this claim is dependent on claim 1).  
 	Claim 14 is objected as incorporating the deficiencies of the respective claim upon which is depends.  
 	Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND PROGRAM FOR IMPROVING QUALITY OF IMAGES BY REMOVING WEATHER ELEMENTS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), Annex IV, reads as follows:


The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473(Fed. Cir. 1998).

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 18 defines “program causing a computer to execute an image processing method” embodying functional descriptive material.  However, the claim does not define per se.  The Examiner suggests amending the claim by adding the limitation ”non-transitory” to the claim or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.
 	The Examiner suggests amending the preamble of the claim as follows:
   	“A non-transitory computer-readable medium containing computer program causing a computer to execute an image processing method including executing, by an image processing section…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated Chen et al(NPL titled: Visual Depth Guided Color Image Rain Streaks Removal Using Sparse Coding).
 	As to independent claim 1, Chen discloses an image processing apparatus (visual depth guided color image rain streaks removal using sparse coding – see title) comprising: an image processing section configured to execute filter processing using a filter coefficient set at least on a basis of a detection result for details based on a first image (extraction of depth of field (DOF) – see Fig 2 and section II) and a detection result of detection of a disturbance performed on a second image (high frequency (HF) part (IHF) can then be further roughly decomposed into the rain component I R HF and the non-rain – see section III, [p][001]).

 	As to claim 13, Chen teaches the image processing apparatus, wherein the disturbance includes a granular minute substance flying in air (rain streaks – see abstract).

 	As to claim 14, Chen teaches the image processing apparatus, wherein the disturbance includes at least one of a raindrop (rain streaks – see abstract), snow, fog, sleet, hailstone, yellow sand, dust, a fly, or a mosquito.

Chen teaches the image processing apparatus, comprising: an output section configured to output an image subjected to the filter processing by the image processing apparatus (see Fig 2).

Claim 17 is rejected for the same reasons as set forth in the rejection of the claim 1 as claim 1 is apparatus claim for the method claimed in claim 17.
 
Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 1 as claim 1 is apparatus claim for the program claimed in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stein et al (US Patent No.: 10632916) discloses an systems and methods for detecting obstructions in a camera field of view.
MURAMATSU et al (Pub No.: 20210019877) discloses an IN-VEHICLE STEREO CAMERA.

Allowable Subject Matter
8.	Claims 2-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(As to claims 2, 4-5, 9-12 and 15) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein the first image and the second image each include an identical input image aligned with a predetermined depth image.

(As to claims 3 and 6-8) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein the first image includes an input image different from a depth image corresponding to the second image.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    December 1, 2021